COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Carolyn Calkins James, Individually and as next friend of her elderly
                          mother, Mary Olive Calkins v. Honorable Olen Underwood,
                          Honorable Patrick Sebesta and Fidelity and Deposit Company of
                          Maryland, Richard Stephen Calkins as agent in fact for Mary Olive
                          Calkins and Michael Easton, Individually and as assignee of Richard
                          Stephen Calkins

Appellate case number:    01-13-00277-CV

Trial court case number: 2012-51725

Trial court:              80th District Court of Harris County

        On October 18, 2013, Michele Barber Chimine, co-counsel for appellant, filed a First
Supplemental Motion to Withdraw. This motion supplements her initial Motion to Withdraw
filed on October 15, 2013. After review of the motions, the Court finds that together they are in
compliance with Texas Rule of Civil Procedure 6.5, and therefore GRANTS the motions
together as one motion to withdraw.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: October 29, 2013